Citation Nr: 1444099	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-21 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUE

Entitlement to service connection for a liver disorder, to include as due to claimed residuals of hepatitis in service.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to December 1977.  He also served in the Army National Guard from August 1978 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the RO.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal, to include CAPRI records.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The issue of service connection for liver damage must be remanded for the purpose of completing evidentiary development necessary for adjudication.

The Veteran claims that, while stationed in Korea, he contracted hepatitis of unknown type.  In fact, the service treatment records show he contracted hepatitis (type not named) in 1976, but had "no sequele."  

Since service, the Veteran reports receiving private medical treatment for dizziness, drowsiness, nausea, loss of appetite, weight loss and fainting.  He reports being told by two private physicians that he has fatty liver and that hepatitis could be the cause.  A March 1989 Texas Department of Health laboratory report indicates a "reactive" result to a Hepatitis B Surface Antibody - EIA.  

In an October 2010 VA medical opinion, the examiner concluded that there was no diagnosis of liver damage because there was no evidence of objective findings or pathology to render a diagnosis.  Subsequently, CAPRI records were associated with the record.  These records make reference, in August 2013, to an abdominal ultrasound showing a "fatty liver" and, in December 2011, to tests at "MD Anderson" showing a "hep germ." 

In light of the foregoing, the Board finds that the CAPRI records must be reviewed by the VA examiner in order to determine whether the Veteran suffers from any liver pathology, to include any residuals of hepatitis incurred during service.

Prior to the VA examiner's review, the Veteran should be afforded the opportunity to submit additional medical evidence to support his claim.  

Copies of any outstanding VA treatment records and private medical records, including for the identified references, also should be obtained for review.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of any outstanding VA treatment records, to include for the identified ultrasound, referable to the claimed liver damage, including a fatty liver.  

The Veteran also should be notified that he may submit other medical evidence or treatment records in support of his claim. 

2.  The AOJ should also make a reasonable effort to obtain copies of any outstanding records from "MD Anderson" regarding the identified test results showing "hep germ."  The AOJ should enlist the cooperation of the Veteran, or the treating provider who noted the reference, in order to clarify the nature of the reference.  

3.  Subsequently, the AOJ should take indicated steps to return the Veteran's claims file to the October 2010 VA examiner to obtain additional medical opinion.  

If that examiner is not available, provide the claims file to another examiner of suitable background and experience in order to determine the nature and likely etiology of the claimed liver damage, including the claimed fatty liver and hepatitis residuals.  

The medical reviewer is requested to review the entire claims file and specifically acknowledge his or her performance of such review, to include a review of all new evidence.  

If the examiner finds that a new examination is necessary, one should be performed and the results reported in detail. 

After reviewing the entire record, including the lay assertions of the Veteran and his wife and brother, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a chronic liver disability, including a fatty liver.   

The examiner is requested to address the significance of the Veteran's statements about having fatty liver and the March 1989 lab report finding of Hepatitis B.

If the Veteran is found to have a chronic liver disability, the examiner should opine as to whether it is at least as likely as not that the identified disease had its clinical onset during service or otherwise was due to the reported episode of hepatitis or another event or incident of that service.  

The examiner should specifically opine as to whether it is at least as likely as not that the Veteran's reported symptoms of dizziness, drowsiness, nausea, loss of appetite, weight loss, and fainting are attributable to the liver disorder, or are related to residuals of hepatitis in service, or a fatty liver.  

A fully supported rationale must be provided for all opinions, to include citation to the pertinent evidence of record.  If the examiner finds that he or she is unable to provide an opinion regarding any of these questions, such must be stated, and a supporting rationale for that conclusion must be provided.

4.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



